Citation Nr: 1640982	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-24 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In a December 2015 statement, the Veteran indicated that he was stationed at Camp Lejeune during service and was exposed to chemicals in the water which have been found to cause some forms of cancer.  He also stated that he has had problems with cancers since 2001, specifically, colon cancer and squamous cell cancer.  The Veteran is advised that this statement does not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  While this case is in remand status, the Agency of Original Jurisdiction should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND


In September 2015, the Veteran's claim was remanded by the Board for further development and adjudicative action.  Although the Board regrets further delay, additional development is required before the Veteran's claim is decided.

In September 2015, the Appeals Management Center (AMC) sent a letter to the Veteran requesting that he complete a medical authorization to allow VA to obtain any identified private medical records on his behalf.  The Veteran returned a signed authorization to obtain medical records from Dr. P. C. for the period from 1995 through 2003.  A March 2016 report of contact indicates that the AMC sent a facsimile request to Dr. P. C.'s Haines City office to obtain these records; a follow up call reflects the medical records department did not receive that facsimile and the AMC resent it the following day.  A response was received indicating that no records were found at the Haines City facility, but that they may be located at the Winter Haven office.  The response includes the facsimile number for the Winter Haven office, yet the AMC neglected to take any further action.  Given that the Veteran has identified these records and has requested that VA obtain them, the Board finds a remand is required for VA to contact the Winter Haven office to request these records.  However, the Veteran is put on notice that if the RO or AMC is unable to obtain these records that he is responsible for submitting them to VA himself.

Additionally, a thorough review of the VA treatment records associated with the evidence of record before the Board reflects that they are incomplete.  Specifically, audiograms were performed in March 2004, December 2006, November 2007, September 2008, July 2011, and July 2012; however, numerical results of these audiograms are not included in the evidence of record before the Board.  An additional VA audiogram was performed in April 2015 and the Veteran submitted a copy of those results to VA himself.  On remand, these records must be obtained and associated with the evidence before the Board.

The Board recognizes that all of the above-referenced private records and nearly all of the above-referenced VA treatment records are outside the appeal period for the Veteran's claim for an increased rating for hearing loss.  However, VA is specifically required by regulation to assess a disability "in relation to its history," in addition to the present level of disability, when making a disability rating determination.  38 C.F.R. § 4.1 (2016); see also Moore v. Shinseki, 555 F.3d 1369, 1373-74 (holding that VA violated its duty to assist a veteran by failing to obtain records in an increased rating claim even though they pre-dated the applicable rating period).

While this case is in remand status, development to obtain outstanding VA treatment records from March 2016 to the present must also be completed.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The RO or AMC should undertake development to obtain the Veteran's private treatment records from Dr. P. C. dated from 1995 to 2003.  Specifically, the RO or AMC must direct its request to the Winter Haven office, which was identified on the March 2016 response from Dr. P. C.'s Haines City office.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the record.

2.  The RO or AMC should also undertake appropriate development to obtain any outstanding VA medical records pertinent to the Veteran's claim and associate them with the evidence of record before the Board, to include:

* The numerical results of the March 2004, December 2006, November 2007, September 2008, July 2011, July 2012, and April 2015 audiograms as well as any other audiograms of record; and

* All VA treatment records from March 2016 to the present.

3.  The RO or the AMC should also undertake any other development it deems to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

